DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  In paragraph [0059], line 1, “embodiments” should read –embodiment--.  
Appropriate correction is required.
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  In line 2 of each of claims 16 and 18, “slow” should read –slot--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining element” in claims 4 and 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "softer material" in claim 12 is a relative term which renders the claim indefinite.  The term "softer material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 discloses the term “thermal alpha”.  It is unknown to Examiner what this term means and it is not defined in the Specification, thus rendering the claim indefinite.
Claim 19 discloses “further comprising a plurality of integrally bladed rotors.  It is not clear from the claim if this “plurality of integrally bladed rotors” are the same type as that disclosed in claim 17 or a new, different type of integrally bladed rotor, thus rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 3,897,171 (Stahl hereinafter).
With regard to claim 1, Stahl discloses an integrally bladed rotor comprising:
a central hub (10);
an outer rim (16) defining an outer circumference of the central hub (10), the outer rim (16) defining a plurality of platforms;
a plurality of circumferentially distributed blades (12), wherein a blade (12) extends from each of the plurality of platforms;

a rotor slot insert (26) installed within the rotor slot (20), the rotor slot insert (26) sized and shaped to fit within the rotor slot (20) and prevent air leakage from a first side of the central hub (10) to a second side of the central hub (10) through the rotor slot (20) during operation of the integrally bladed rotor.
With regard to claim 2, Stahl discloses the integrally bladed rotor of claim 1, wherein each of the rotor slot (20) and the rotor slot insert (26) have a dovetail geometry.
With regard to claim 8, Stahl discloses the integrally bladed rotor of claim 1, wherein the rotor slot insert (26) comprises a first material defining an exterior shell (“parting material” of col. 2 lines 14-21).
With regard to claim 9, Stahl discloses the integrally bladed rotor of claim 8, further comprising a second material (silicon nitride) within the exterior shell, wherein the second material (silicon nitride) is different from the first material.
With regard to claim 11, Stahl discloses the integrally bladed rotor of claim 1, wherein the rotor slot insert (26) is formed of a material (silicon nitride) that is different than a material (ceramic) of the integrally bladed rotor.
With regard to claim 12, insofar as claim 12 is definite, Stahl discloses the integrally bladed rotor of claim 11, wherein the material of the rotor slot insert is a softer material than the material of the integrally bladed rotor.
With regard to claim 13, Stahl discloses the integrally bladed rotor of claim 1, wherein the rotor slot insert (26) is formed from a material selected from a nickel-base 
With regard to claim 14, Stahl discloses the integrally bladed rotor of claim 1, wherein the rotor slot insert (26) forms an interference fit with the integrally bladed rotor within the rotor slot (20).
With regard to claim 16, Stahl discloses the integrally bladed rotor of claim 1, further comprising:
a plurality of additional rotor slots (20) such that one rotor slot is arranged between each pair of blades (12) of the integrally bladed rotor; and
a plurality of additional rotor slot inserts (26) arranged such that each rotor slot (20) includes a rotor slot insert (26) installed therein.
With regard to claim 17, Stahl discloses a gas turbine engine comprising:
an integrally bladed rotor having a central hub (10), an outer rim (16) defining an outer circumference of the central hub (10), the outer rim (16) defining a plurality of platforms, a plurality of circumferentially distributed blades (12), wherein a blade (12) extends from each of the plurality of platforms, a rotor slot (20) arranged between two adjacent blades (12), wherein the rotor slot (20) is defined by a cut within the outer rim, and a rotor slot insert (26) installed within the rotor slot (20), the rotor slot insert (26) sized and shaped to fit within the rotor slot (20) and prevent air leakage from a first side of the central hub (10) to a second side of the central hub (10) through the rotor slot (20) during operation of the integrally bladed rotor.
With regard to claim 18, Stahl discloses the gas turbine engine of claim 17, further comprising:
a plurality of additional rotor slots (20) such that one rotor slot (20) is arranged between each pair of blades (12) of the integrally bladed rotor; and
a plurality of additional rotor slot inserts (26) arranged such that each rotor slot (20) includes a rotor slot insert (26) installed therein.
With regard to claim 19, insofar as claim 19 is definite, Stahl discloses the gas turbine engine of claim 17, further comprising a plurality of integrally bladed rotors.
With regard to claim 20, Stahl discloses the gas turbine engine of claim 17, the gas turbine engine comprising a high pressure compressor, wherein the integrally bladed rotor is a rotor of the high pressure compressor.
Allowable Subject Matter
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2019/0106997 and 2014/0161590 as well as USP’s 5257909 and 3781125 all disclose rotors with rotor slots and rotor slot inserts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745